Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse in response to Election of Species Requirement on 2/25/22 in the reply filed on 4/22/25 is acknowledged.
Claims 9-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/22/22.

Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7 recite: “the third light emitting layer emits a light of a third wavelength from the first wavelength of the light emitted from the first light emitting layer and the second wavelength of the light emitted from the second light emitting layer”.
It appears that the corresponding clause intend to state “the third light emitting layer emits a light of a third wavelength different from the first wavelength of the light emitted from the first light emitting layer and the second wavelength of the light emitted from the second light emitting layer” according to specification of pending application. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okuyama et al., US 20050045894 A1 (hereinafter “Okuyama”). 
Regarding claim 1, Okuyama discloses a light emitting diode (LED) (paragraphs 67, 107, claims 8, 22, light emitting diode structure) comprising: 
a first light emitting cell (see illustrated fig. 11 below with light emitting cell encircled, see also fig. 7-10, examiner interpret cell as a functional structure within certain area/space which perform the claimed functions of light emitting) including a first n-type semiconductor layer, a first p-type semiconductor layer, and a first light emitting layer which respectively include at least one non-planar area (paragraph 113, “A GaN layer 141 doped with silicon is formed on a principal plane (C+ plane) of a sapphire substrate 140, and different-in-height portions are formed in a surface of the GaN layer 141. Subsequently, facet structures each having inclined planes 143 inclined with respect to the substrate principal plane are formed by making use of the difference-in-height portions. These fabrication steps are the same as those described in the previous embodiments. A stacked structure of a GaN layer doped with Si, an InGaN layer, and a GaN layer 142 doped with Mg is formed so as to extend on a plane parallel to the inclined planes 143 and the C-plane. The InGaN layer held between the two GaN layers acts as an active layer for emitting light”, herein the GaN layer doped with Si constitute the claimed n-type semiconductor layer, GaN layer doped with Mg constitute the claimed p-type semiconductor layer and InGaN layer constitute the claimed light emitting layer, see paragraph 45: “in the case where a crystal growth layer having the S-plane is made from a gallium nitride based compound semiconductor doped with silicon, a gallium nitride based compound layer doped with silicon may be formed as an n-type cladding layer on the compound semiconductor layer having the S-plane, an InGaN layer can be formed as an active layer thereon, and a gallium nitride based compound semiconductor layer doped with magnesium be formed as a p-type cladding layer thereon, to thus form a double hetero structure”), the first light emitting layer emitting a light of a first wavelength (paragraph 114, “the semiconductor device of the present invention includes an n-side electrode 148 is connected to the GaN layer 141 doped with Si via an opening portion; and a p-side electrode is, like Example Seven, composed of a p-side electrode 144 for a red light emission region, which is positioned at an approximately V-shaped valley formed by the inclined planes 143, a p-side electrode 145 for a blue light emission region, which is formed on an upper flat portion between the adjacent approximately V-shaped valleys, and a p-side electrode 146 a for a green light emission region, which is formed on the inclined plane 143”); 
a second light emitting cell (see illustrated fig. 11 below with second light emitting cell encircled, see also fig. 7-10, examiner interpret cell as a functional structure within certain area/space which perform the claimed functions of light emitting) including a second n-type semiconductor layer, a second p- type semiconductor layer, and a second light emitting layer which respectively include a planar area (paragraph 113, “A GaN layer 141 doped with silicon is formed on a principal plane (C+ plane) of a sapphire substrate 140, and different-in-height portions are formed in a surface of the GaN layer 141. Subsequently, facet structures each having inclined planes 143 inclined with respect to the substrate principal plane are formed by making use of the difference-in-height portions. These fabrication steps are the same as those described in the previous embodiments. A stacked structure of a GaN layer doped with Si, an InGaN layer, and a GaN layer 142 doped with Mg is formed so as to extend on a plane parallel to the inclined planes 143 and the C-plane. The InGaN layer held between the two GaN layers acts as an active layer for emitting light”, herein the GaN layer doped with Si constitute the claimed n-type semiconductor layer, GaN layer doped with Mg constitute the claimed p-type semiconductor layer and InGaN layer constitute the claimed light emitting layer, see paragraph 45: “in the case where a crystal growth layer having the S-plane is made from a gallium nitride based compound semiconductor doped with silicon, a gallium nitride based compound layer doped with silicon may be formed as an n-type cladding layer on the compound semiconductor layer having the S-plane, an InGaN layer can be formed as an active layer thereon, and a gallium nitride based compound semiconductor layer doped with magnesium be formed as a p-type cladding layer thereon, to thus form a double hetero structure”, the second light emitting layer emitting a light of a second wavelength different from the first wavelength of the light emitted from the first light emitting layer (paragraph 114, “the semiconductor device of the present invention includes an n-side electrode 148 is connected to the GaN layer 141 doped with Si via an opening portion; and a p-side electrode is, like Example Seven, composed of a p-side electrode 144 for a red light emission region, which is positioned at an approximately V-shaped valley formed by the inclined planes 143, a p-side electrode 145 for a blue light emission region, which is formed on an upper flat portion between the adjacent approximately V-shaped valleys, and a p-side electrode 146 a for a green light emission region, which is formed on the inclined plane 143”); 
a common electrode commonly connected with the first light emitting cell and the second light emitting cell (see fig. 11, common n-side electrode 148 connected with first and second light emitting cell via n-type layer 141, paragraph 112, “three independent electrodes are formed, and a common electrode for commonly driving the three electrodes is provided”, see also paragraph 7, “a common electrode on the substrate side is provided while electrodes on the other side are individually provided on the light emission regions”); and 
a first pixel electrode and a second pixel electrode independently connected with each of the first light emitting cell and the second light emitting cell (see illustrated fig. 11 below, paragraph 114, p-side electrode 144 for red light emission independently connected to first light emitting cell and p-side electrode 145 for blue light emission independently connected to second light emitting cell, see also paragraph 18, “Since the independent electrodes are formed, the light emission regions are independently operated by supplying separate signals to the independent electrodes. As a result, light can be independently emitted from the two light emission regions of one device”).

    PNG
    media_image1.png
    902
    794
    media_image1.png
    Greyscale


	Regarding claim 2, Okuyama discloses the LED of claim 1, wherein the first n-type semiconductor layer and the second n-type semiconductor layer are n-GaN layers, the first p-type semiconductor layer and the second p-type semiconductor layer are p- GaN layers, and the first light emitting layer and the second light emitting layer include InGaN (see paragraph 45, 113: “in the case where a crystal growth layer having the S-plane is made from a gallium nitride based compound semiconductor doped with silicon, a gallium nitride based compound layer doped with silicon may be formed as an n-type cladding layer on the compound semiconductor layer having the S-plane, an InGaN layer can be formed as an active layer thereon, and a gallium nitride based compound semiconductor layer doped with magnesium be formed as a p-type cladding layer thereon, to thus form a double hetero structure”) having different composition ratios of In from each other (see paragraphs 50, 51: “The composition of an active layer can be adjusted by changing a mixing ratio of elements of a ternary or binary mixed crystal constituting the active layer. In the case of using an InGaN layer as the active layer, a semiconductor light emitting device for emitting light of a long-wavelength can be obtained by increasing the amount of In contained in the active layer.  … by making effective use of the fact that the emission wavelength differs between one and another of regions within the same active layer, first and second light emission regions having different emission wavelengths are formed in the same active layer, and currents are injected in the first and second light emission regions, respectively. Independent electrodes are formed in the first and second light emission regions for independently injecting currents therein. In this case, the electrodes on one side (p-side or n-side) in the first and second light emission regions can be utilized”). 

Regarding claim 3, Okuyama discloses the LED of claim 2, wherein the composition ratios of In of InGaN included in each of the first light emitting layer and the second light emitting layer are determined differently according to the difference of the incorporation rates of In for the n-GaN layer including at least one non-planar area and the n-GaN layer including a planar area (see paragraphs 48, 52, 53, “a band gap energy is determined on the base of the amount of In incorporated in crystal”, “In a crystal layer formed on a facet structure having an inclined plane…it was revealed that the emission wavelength of an upper portion of the double hetero structure is longer than that of a lower portion of the double hetero structure by about 100 (nanometers) nm … by providing different electrodes at different locations of the double hetero structure, two or more light emission regions having different emission wavelengths can be provided with respect to a single crystal growth”, “in the case of forming a stripe shaped difference-in-height portion and forming a facet structure having an inclined plane composed of the S-plane obtained by crystal growth and the C-plane, a light emission region formed on the inclined plane is taken as a long-wavelength light emission region and a light emission region formed on the C-plane is taken as a short-wavelength light emission region. This may be reversed depending on the crystal growth conditions. Also, since the incorporated amount of In differs depending on a distance from a substrate, an emission wavelength in a higher light emission region parallel to the C-plane becomes different from an emission wavelength in a lower light emission region parallel to the C-plane. As a result, it is possible to provide a first light emission region on the S-plane, a second light emission region on a higher plane parallel to the C-plane, and a third light emission region on a lower plane parallel to the C-plane”, that is, Okuyama achieve emission of different wavelengths based on change of incorporation rate of In, i.e. indium, in the active layer by having different growth condition, wherein the growth condition is different for inclined plane region, i.e. the claimed first light emitting cell with non-planar light emitting layer and parallel region, i.e. claimed second light emitting cell with planar light emitting layer parallel to C-plane, resulting in different mixing ratio of In in InGaN active layer).

Regarding claim 4, Okuyama discloses the LED of claim 3, further comprising: a mask pattern formed inside the n-type semiconductor layer, wherein the at least one non-planar area included in each of the first n-type semiconductor layer, the first p-type semiconductor layer, and the first light emitting layer included in the first light emitting cell is formed on a window area of the mask pattern (see paragraphs 84-88, illustrated fig. 5B, 5C, 5F below, mask pattern 76, 78 formed to extend to inside the inclined region of n-type semiconductor layer 71, with exposed window area on the mask pattern over the non-planar area, and the first light emitting cell having non-planar area formed on the window area).

    PNG
    media_image2.png
    832
    975
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1067
    734
    media_image3.png
    Greyscale


Regarding claim 7, Okuyama discloses the LED of claim 1, further comprising: 
a third light emitting cell (see illustrated fig. 11 below with light emitting cell encircled, examiner interpret cell as a functional structure within certain area/space which perform the claimed functions of light emitting, herein the encircled third light emitting cell include non-planar area of difference in height portion with inclined slope) including a third n-type semiconductor layer, a third p-type semiconductor layer, and a third light emitting layer which respectively include at least one non-planar area (paragraph 113, “A GaN layer 141 doped with silicon is formed on a principal plane (C+ plane) of a sapphire substrate 140, and different-in-height portions are formed in a surface of the GaN layer 141. Subsequently, facet structures each having inclined planes 143 inclined with respect to the substrate principal plane are formed by making use of the difference-in-height portions. These fabrication steps are the same as those described in the previous embodiments. A stacked structure of a GaN layer doped with Si, an InGaN layer, and a GaN layer 142 doped with Mg is formed so as to extend on a plane parallel to the inclined planes 143 and the C-plane. The InGaN layer held between the two GaN layers acts as an active layer for emitting light”, herein the GaN layer doped with Si constitute the claimed n-type semiconductor layer, GaN layer doped with Mg constitute the claimed p-type semiconductor layer and InGaN layer constitute the claimed light emitting layer, see paragraph 45: “in the case where a crystal growth layer having the S-plane is made from a gallium nitride based compound semiconductor doped with silicon, a gallium nitride based compound layer doped with silicon may be formed as an n-type cladding layer on the compound semiconductor layer having the S-plane, an InGaN layer can be formed as an active layer thereon, and a gallium nitride based compound semiconductor layer doped with magnesium be formed as a p-type cladding layer thereon, to thus form a double hetero structure”); and 
a third pixel electrode independently connected with the third light emitting cell (paragraph 114, “the semiconductor device of the present invention includes an n-side electrode 148 is connected to the GaN layer 141 doped with Si via an opening portion; and a p-side electrode is, like Example Seven, composed of a p-side electrode 144 for a red light emission region, which is positioned at an approximately V-shaped valley formed by the inclined planes 143, a p-side electrode 145 for a blue light emission region, which is formed on an upper flat portion between the adjacent approximately V-shaped valleys, and a p-side electrode 146 a for a green light emission region, which is formed on the inclined plane 143”), 
wherein the non-planar area included in the third light emitting cell is different from the non-planar area included in the first light emitting cell (see illustrated fig. 11 below, third light emitting cell including different-in-height portion of a high and low flat plane with a “/” shaped sloped in between, while first light emitting cell include a “V” shaped non-planar area), 
the third light emitting layer emits a light of a third wavelength different from the first wavelength of the light emitted from the first light emitting layer and the second wavelength of the light emitted from the second light emitting layer (see paragraph 114, first, second and third light emitting cell with corresponding 144, 145, and 146a p-side electrodes emits red, blue and green light respectively), and 
the common electrode is commonly connected with the first light emitting cell, the second light emitting cell, and the third light emitting cell (see fig. 11, common n-side electrode 148 connected with first and second light emitting cell via n-type layer 141, paragraph 112, “three independent electrodes are formed, and a common electrode for commonly driving the three electrodes is provided”, see also paragraph 7, “a common electrode on the substrate side is provided while electrodes on the other side are individually provided on the light emission regions.

    PNG
    media_image4.png
    995
    817
    media_image4.png
    Greyscale



Regarding claim 8, Okuyama discloses the LED of claim 1, wherein the at least one non-planar area includes at least one of crystal planes of which Miller indices are {11-22} and {10-11} (see paragraphs 61, 72, 84, 92, “The approximately V-shaped valley 72 is formed by inclined planes opposed to each other at a specific angle. The inclined plane is selected from the S-plane, the {11-22} plane, and planes being substantially equivalent thereto. Although a bottom of the valley 72 is V-shaped at a specific angle as shown, a plane parallel to the C-plane may appear on the bottom of the valley 72”, that is, the V shaped non-planar area of first light emitting cell may be a {11-22} crystal plane). 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Okuyama, in further view of Lee at al., US 20160181477 A1 (hereinafter “Lee”). 
	Regarding claim 5, Okuyama discloses the LED of claim 1.
Okuyama does not disclose in particular wherein the first light emitting cell and the second light emitting cell are divided horizontally by an etched area between the first light emitting cell and the second light emitting cell.
Okuyama specifically discloses however, that first light emitting cell and second light emitting cell may be configured to independently emit different light (paragraph 50, “by making effective use of the fact that the emission wavelength differs between one and another of regions within the same active layer, first and second light emission regions having different emission wavelengths are formed in the same active layer, and currents are injected in the first and second light emission regions, respectively. Independent electrodes are formed in the first and second light emission regions for independently injecting currents therein. In this case, the electrodes on one side (p-side or n-side) in the first and second light emission regions can be utilized”).
In similar field of endeavor of light emitting device with independent light emitting cells, it is well known that different light emitting cell may be divided from each other via etched area, such as disclosed by Lee, which discloses light emitting cells formed by n-type and p-type semiconductors (see abstract), wherein “as shown in FIG. 3b, the p-type semiconductor layer 50, the active layer 40 and the n-type semiconductor layer 30 are partially removed to divide light emitting cells from each other. To this end, a predetermined mask pattern can be formed on the p-type semiconductor layer 50, followed by etching some regions of the p-type semiconductor layer 50, the active layer 40 and the n-type semiconductor layer 30 exposed through the mask pattern, thereby electrically dividing the plurality of light emitting cells from each other.”
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the known concept of dividing light emitting cells from each other via etched area, such as disclosed by Lee, into the light emitting device of Okuyama wherein light emitting cell may be independently controlled via individual p-electrode, to constitute wherein the first light emitting cell and the second light emitting cell are divided horizontally by an etched area between the first light emitting cell and the second light emitting cell, such is incorporation of a known concept into a known device to yield predictable result, the result would have been predictable and would allow different light emitting region to be separated with improved electrical isolation while allow the light emitting cells to perform the intended function f emitting light of different wavelength. 

Regarding claim 6, Okuyama in view of Lee discloses the LED of claim 5.
The combination of Okuyama in view of Lee does no address wherein the LED further comprising: a passivation layer formed on an area excluding the areas wherein the common electrode, the first pixel electrode, and the second pixel electrode are formed.
Okuyama discloses, however, the concept of forming passivation layer (silicon oxide) over semiconductor materials during manufacturing process of the LED device (see Okuyama, paragraphs 87, 89, 95, 97, illustrated fig. 5F, 6D below, formation of first light emitting cell comprising non-planar area and second light emitting cell comprising planar area with passivation layer 74 and 94 formed over area excluding first/second pixel electrodes 81/98 and common electrode 83/99)

    PNG
    media_image5.png
    441
    789
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    455
    856
    media_image6.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of forming passivation layer over area excluding pixel electrode and common electrode, such as disclosed by Okuyama, into LED device of Okuyama in view of Lee, to constitute wherein the LED further comprising: a passivation layer formed on an area excluding the areas wherein the common electrode, the first pixel electrode, and the second pixel electrode are formed, such is incorporation of a known process into a known device to yield predictable result, the result would have been predictable and would utilize formation of passivation layer over semiconductor materials of LED device to aid manufacturing of the LED device in order to fabricate LED device which perform the intended function of allowing individual light emitting region to emit different light.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIJIE SHEN whose telephone number is (571)272-5522. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEIJIE SHEN/Examiner, Art Unit 2694     

			/AMARE MENGISTU/                                Supervisory Patent Examiner, Art Unit 2623